EX 99.28(g)(4) Addendum - Curian Master Global Custody Agreement ADDENDUM TO MASTER GLOBAL CUSTODY AGREEMENT The undersigned Curian Variable Series Trust formed under the laws of Massachusetts, with an address at 7601 Technology Way, Denver, Colorado 80237,on behalf of each of the series listed under its name on Schedule A attached hereto, severally and not jointly (each such series a separate and distinct “Customer”), hereby requests the securities custody services of JPMorgan Chase Bank, N.A., and Customer, by its signature below, agrees to the terms and conditions of that certain Master Global Custody Agreement, and that certain Settled Securities Class Action Services Addendum, each dated March 24, 2011 by and among JPMorgan Chase Bank, N.A. and certain affiliated companies of the undersigned effective as of November 30, 2011. CURIAN VARIABLE SERIES TRUST, on behalf of the Customer By: /s/ Susan S. Rhee Name: Susan S. Rhee Title: Vice President, Chief Legal Officer, and Secretary Date: November 30, 2011 Acknowledged and agreed: JPMORGAN CHASE BANK, N.A. By: /s/ Paul Larkin Name:Paul Larkin Title: Executive Director Date: November 17, 2011 Addendum - Curian Master Global Custody Agreement SCHEDULE A Curian Series Trust Curian/PIMCO Income Fund Curian/PIMCO Total Return Fund Curian/WMC International Equity Fund Curian Variable Series Trust Curian Guidance – Maximize Income Fund Curian Guidance – Balanced Income Fund Curian Guidance – Rising Income Fund Curian Guidance – Moderate Growth Fund Curian Guidance – Maximum Growth Fund Curian Guidance – Tactical Moderate Growth Fund Curian Guidance – Tactical Maximum Growth Fund Curian Guidance – Institutional Alt 65 Fund Curian Guidance – Institutional Alt 100 Fund Curian Tactical Advantage 35 Fund Curian Tactical Advantage 60 Fund Curian Tactical Advantage 75 Fund Curian Dynamic Risk Advantage – Diversified Fund Curian Dynamic Risk Advantage – Aggressive Fund Curian Dynamic Risk Advantage – Income Fund Curian/American Funds® Growth Fund Curian/AQR Risk Parity Fund Curian/Epoch Global Shareholder Yield Fund Curian/FAMCO Flex Core Covered Call Fund Curian/Franklin Templeton Natural Resources Fund Curian/Invesco Balanced-Risk Commodities Fund Curian/Nicholas Convertible Arbitrage Fund Curian/PIMCO Credit Income Fund Curian/PineBridge Merger Arbitrage Fund Curian/The Boston Company Equity Income Fund Curian/The Boston Company Multi-Alpha Market Neutral Equity Fund
